COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Gregory J. Alexander

Appellate case number:    01-20-00818-CV

Trial court case number: 2020-46943

Trial court:              295th District Court of Harris County

       Relator, Gregory J. Alexander, has filed an emergency motion for temporary relief,
asking this Court to stay the trial court’s November 10, 2020 order compelling relator’s answers
and responses to interrogatories and requests for production propounded by real party in interest,
Thomas Lee Bartlett.

       Relator’s motion is denied.

       It is so ORDERED.


Judge’s signature: __________/s/ Julie Countiss________________
                             Acting individually


Date: December 17, 2020